J-A07024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BRIDGET M. GAUSSA                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

RICHARD C. CRAWFORD

                            Appellee                  No. 1324 WDA 2016


                Appeal from the Order Entered August 26, 2016
               In the Court of Common Pleas of Allegheny County
                       Family Court at No: FD 08-004098


BEFORE: OLSON, STABILE, and STRASSBURGER, * JJ.

JUDGMENT ORDER BY STABILE, J.:                          FILED JULY 27, 2017

        Appellant, Bridget M. Gaussa (“Mother”) appeals from the August 26,

2016 order entered in the Court of Common Pleas of Allegheny County (“trial

court”) granting Richard C. Crawford’s (“Father”) exceptions to an order of

child support. Upon review, we quash the appeal as interlocutory.

        The procedural and factual history of the matter is undisputed. Briefly,

following Father’s petition for modification of support, a hearing officer held

a support hearing on April 11, 2016. The hearing officer made findings of

fact and determined that Father’s support should be based on his earning

capacity as a biomechanical engineer rather than his actual income as a

bartender. The trial court issued an interim support order on April 11, 2016.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A07024-17



Father filed timely exceptions on April 28, 2016, and Mother timely filed

cross-exceptions on May 6, 2016.       The trial court entered an order on

August 26, 2016, granting Father’s exceptions, remanding the matter to the

hearing officer to determine Father’s actual income, and denying Mother’s

exceptions. On September 7, 2016, Mother filed a timely notice of appeal

and concise statement of matters complained of on appeal. The trial court

issued a Pa. R.A.P. 1925(a) opinion on October 24, 2016.

      Preliminarily, we must determine whether this appeal is properly

before this Court.   Pa.R.A.P. 311(f) provides an interlocutory appeal as of

right from “an order of a common pleas court or government unit remanding

a matter to an administrative agency or hearing officer for execution of the

adjudication of the reviewing tribunal in a manner that does not require the

exercise of administrative discretion.” Pa.R.A.P. 311(f). As the remand in

this matter is to recalculate support using Father’s actual earnings, rather

than an earning capacity, the hearing officer is required to make factual

findings.   Thus, because the hearing officer’s discretion is to be employed

making such finding, the order is not final. See Arguelles v. Pennsylvania

Bd. of Probation and Parole, 892 A.2d 912, 913 (Pa. Cmwlth. Ct. 2006)

(“If a local agency must engage in fact-finding to determine an award

calculation, administrative discretion is involved, the order is not final, and

thus, the appellate court must quash the appeal.”) (citation omitted).

Therefore, we must quash the appeal.

      Appeal quashed. Jurisdiction relinquished.

                                     -2-
J-A07024-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2017




                          -3-